DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 1 "An artificial intelligence motor vehicle danger driving warning and control method comprising expert system multidimensional analysis of interrelated sensor parameters derived from monitoring a motor vehicle driver and motor vehicle driving conditions with an electronic, specifically programmed, communication computer system comprising: artificial intelligence decision making utilizing said electronic, specifically programmed, communication computer system; integration of said artificial intelligence motor vehicle danger driving warning and control method with motor vehicle information processing and display system operations; monitoring the motor vehicle driver with one or more sensor(s) and providing sensor input to said electronic, specifically programmed, communication computer system; monitoring the motor vehicle driving conditions with one or more sensors and providing input to said electronic, specifically programmed, communication computer system; communicating with at least one external information source including at least one navigation and/or vehicle location signal source and at least one motor vehicle driving condition information source with at least one vehicle electronic communication transceiver; expert system analysis of one or more multidimensional matrix combinations of two or more interrelated motor vehicle driver and motor vehicle driving condition sensor parameters with expert defined individual parameter ranges with varying degrees of danger for said ranges; 2Attorney Docket No. PED-003C6 expert defined propositional logic inference rules defining multiple range dependent conditional relationships between said two or more interrelated multidimensional sensor parameters including motor vehicle driver sensors and motor vehicle driving condition sensors and wherein said conditional relationships 
Prior arts of record fail to disclose “An artificial intelligence motor vehicle danger driving warning and control method comprising expert system multidimensional analysis of interrelated sensor parameters derived from monitoring a motor vehicle driver and motor vehicle driving conditions with an electronic, specifically programmed, communication computer system comprising: artificial intelligence decision making utilizing said electronic, specifically programmed, communication computer system; integration of said artificial intelligence motor vehicle danger driving warning and control method with motor vehicle information processing and display system operations; monitoring the motor vehicle driver with one or more sensor(s) and providing sensor input to said electronic, specifically programmed, communication computer system; monitoring the motor vehicle driving conditions with one or more sensors and providing input to said electronic, specifically programmed, communication computer system; communicating with at least one external information source including at least one navigation and/or vehicle location signal source and at least one motor vehicle driving condition information source with at least one vehicle electronic communication transceiver; expert system analysis of one or more multidimensional matrix combinations of two or more interrelated motor vehicle driver and motor vehicle driving condition sensor parameters with expert defined individual parameter ranges with varying degrees of danger for said ranges; 2Attorney Docket No. PED-003C6 expert defined propositional logic inference rules defining multiple range dependent conditional relationships between said two or more interrelated multidimensional sensor parameters including motor vehicle driver sensors and motor vehicle driving condition sensors and wherein said conditional relationships 
Claims 2-20 depend on and further limit of independent claim 1, therefore claims 2-20 are considered allowable for the same reason.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683